Order denying motion to dismiss the amended complaint and for judgment on the pleadings modified by providing for a dismissal of the first and third causes of action, and as so modified affirmed, without costs, for the reasons stated in Spevack v. Bedcro Realty Corporation, No. 2 (post, p. 834), decided herewith. Plaintiff may serve an amended complaint within ten days from the entry of the order herein. Lazansky, P. J., Kapper and Hagarty, JJ., concur; Young and Davis, JJ., dissent and vote to affirm.